internal_revenue_service number release date index number --------------------------- ----------------------------- ------------------------------ -------------- -------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita plr-129030-04 date ---------------------------- date ty-------- ty-------- legend b ------------------------------------ c ------------------------------------------- x ------------------------------------------------------------ y ----------------------------------------------------- date ---------------------- year ------ year ------ year ------ dollar_figurex ----------------- dollar_figurey ----------------- dollar_figurea ------------ year ------ year ------ date -------------------------- dollar_figurez ----------------- date ------------------ -------------------------- this responds to your request for a private_letter_ruling dated date regarding the taxability of a payment received by b from c and the deductibility of that payment by c on date c and b entered into a purchase and sale agreement agreement for the sale of c’s subsidiaries x and y to b b included the two companies in its year u s plr-129030-04 consolidated_income_tax_return b paid the entire purchase_price for x and y under the agreement in year and year no amounts pertaining to any period prior to the closing date remain unpaid the agreement contains a tax indemnity section concerning liabilities for taxes for the straddle periods in pre-closing and post-closing years under the agreement because c was liable for all pre-closing period taxes c would be entitled to the benefit of any loss or deduction related to the pre-closing period in the event that b received a refund of taxes related to pre-closing-period taxes paid_by c the agreement required that b pay that refund over to c the agreement also generally required that b carry forward all of x’s and y’s losses which otherwise would be carried back to c’s tax_year thus c had no right to any net_operating_loss nol carry back in year x and y now owned and operated by b incurred net operating losses of dollar_figurex and dollar_figurey respectively although the internal_revenue_code generally allows a two-year carryback period congress in year amended sec_172 to allow certain taxpayers to carry nols generated in year or year back five years under the new law b could cause the subsidiaries to carry the nols back five years so that c would benefit from x’s and y’s nol deductions in the carryback years conversely b may waive the five-year carry back period under sec_172 in year b contacted c and offered to carry back the year losses to a tax_year in which c owned x and y consequently c and b entered into an oral agreement under which b would carry back the year nols in exchange for a fee equal to a percentage of c’s anticipated refund on date b and c entered into a written_agreement nol_carryback agreement memorializing the prior oral agreement under which the two companies agreed that b would not elect to relinquish the carryback period for the year losses resulting in the year losses being carried back to c’s consolidated_return years in consideration for b not making a sec_172 election c agreed to pay b two-thirds of any refund c received as a result of the year losses plus dollar_figurea pursuant to the nol_carryback agreement b reported the year losses but did not elect to relinquish the carryback period c filed for a refund claiming the year losses in date c received a refund c transferred dollar_figurez to b in satisfaction of its obligation under the nol_carryback agreement c intends to deduct dollar_figurez for its year tax_year b intends to report dollar_figurez received as income for its year tax_year law and analysis whether payment is included in b’s gross_income sec_61 provides that except as otherwise provided by law gross_income means all income from whatever source derived plr-129030-04 broad includibility of income was endorsed in 348_us_426 in which the supreme court of the united_states held that the concept of gross_income includes accessions to wealth clearly realized and over which the taxpayers have complete dominion under sec_64 ordinary_income includes any gain from the sale_or_exchange of property which is neither a capital_asset nor property described in sec_1231 on receipt of the payment under the nol_carryback agreement b had an accession to wealth thus c’s payment to b under the nol_carryback agreement is included in b’s gross_income under sec_61 further since the nol_carryback agreement did not involve the sale_or_exchange of a capital_asset or property described in sec_1231 the payment constitutes ordinary_income to b under sec_64 whether payment made by c is deductible under sec_162 sec_162 permits a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business deductions however are a matter of legislative grace and the taxpayer must point to specific provisions of the internal_revenue_code that purport to allow the claimed deduction 503_us_79 in addition the taxpayer is not entitled to a double deduction ie two deductions under two provisions of the code for the same item sec_1_162-1 of the income_tax regulations an expense is deductible under sec_162 if it is ordinary and necessary an expense is ordinary if it is normal usual or customary in the trade_or_business even if it happens only once in a taxpayer’s lifetime 290_us_111 a necessary expense is appropriate and helpful for the development of the taxpayer’s business welch u s pincite in asserting that the payment is an ordinary and necessary business_expense c contends that the payment does not relate back to the agreement which was a capital_transaction under the arrowsmith_doctrine when a later transaction is sufficiently related to an earlier transaction the later transaction will be treated as having the same character as the earlier transaction 344_us_6 in arrowsmith two individual shareholders liquidated their corporation and divided the proceeds equally the shareholders reported the resulting gain as capital_gain four years later a judgment was rendered against the liquidated corporation and one of the shareholders the shareholders each paid one-half of the judgment as transferees of the assets of the old corporation and deducted their payments as ordinary losses the commissioner determined that the loss claimed by the stockholders was part of the corporate_liquidation and classified the loss as capital the supreme court agreed with the commissioner stating that their liability as transferees was not based on any ordinary business transaction of theirs apart from the liquidation proceeding id pincite the court considered the judgment as simply the last event in the liquidation begun four plr-129030-04 years later the stockholders in effect were required to return a portion of the assets received in the liquidation the court held that because the original distribution of assets was a capital_transaction the return of assets resulted in a capital_loss the supreme court applied arrowsmith in 394_us_678 in that case the taxpayer had overcharged customers for natural_gas over a period of several years during this same period the taxpayer was allowed a 27½ depletion_allowance as a direct offset to income from those same receipts when the taxpayer refunded the overcharges it deducted the full amounts the court determined that the taxpayer was not entitled to deduct the full amounts of the overcharges refunded an offset was required by the same percentage as was allowed for depletion in prior years in explaining its decision the court stated the rationale for the arrowsmith rule is easy to see if money was taxed at a special lower rate when received the taxpayer would be accorded an unfair tax windfall if the repayments were generally deductible from receipts taxable at the higher rate applicable to ordinary_income the court in arrowsmith was unwilling to infer that congress intended such a result we cannot believe that congress intended to give taxpayers a deduction for refunding money that was not taxed when received skelly oil u s pincite courts generally cite arrowsmith for the principle that two transactions one occurring subsequent to the other and each integrally related should be treated as parts of the same transaction so that the subsequent event should relate back and be given the same effect and treatment as the prior this relation-back doctrine is premised on the idea that the tax consequences should be the same as if the prior and the subsequent transactions had occurred at the same time seagate technology inc v commissioner 80_tcm_759 the arrowsmith_doctrine is commonly employed to distinguish between capital and ordinary treatment the united_states tax_court applied the arrowsmith_doctrine to a renegotiation of a prior sale in 24_tc_529 aff’d 242_f2d_938 9th cir in wener the taxpayers were partners in a partnership and conveyed their partnership interests to other partners receiving a cash downpayment and an agreement to receive the remainder of the purchase_price over three installments in the year following the sale due to a pressing need for funds the taxpayers negotiated a settlement of the remaining installment_obligations the taxpayers settled for an immediate cash payment that was less than the amount remaining under the installment_agreement and treated the difference as an ordinary_loss the court rejected the taxpayer’s argument that the sale and the settlement were two separate transactions p rior to the dates the remainder of the purchase_price was to become due there was a renegotiation adjustment or revamping of the sale itself plr-129030-04 both as to price and the terms of payment t here was a renegotiation and revision of the unexecuted provisions of the sales contract itself and the substitution of new provisions therefor id pincite courts also use arrowsmith to determine the capital or ordinary character of damages paid_by a party to a sale transaction in settlement of a claim relating to the sale for example in kimbell v united_states 490_f2d_203 5th cir the taxpayer sold his interest in two oil_and_gas leases and reported a long-term_capital_gain it was later discovered that the wells were illegally slanted and production was stopped a bank that held a security_interest in the leases from the buyer threatened to sue the taxpayer subsequently the taxpayer settled the claim based upon fraud and deducted the payment as a sec_162 expense the court concluded that arrowsmith was controlling and characterized the settlement proceeds as an adjustment to the purchase_price of the oil_and_gas leases the present case however is distinguishable from the arrowsmith line of cases the payment from c to b is not so integrally related to the agreement in year the payment was made pursuant to a separate agreement of the parties in year and as a result of an amendment to sec_172 in year although the nol_carryback agreement essentially waives b’s year covenant to carry forward all nols from the two subsidiaries there otherwise was no adjustment renegotiation or revision to the original contract c simply agreed to pay b not to exercise its right to waive the five- year carryback period because the parties could not possibly have contemplated that c would be able to utilize the year losses at the time they entered into the original year contract the refund payment does not relate back to the year purchase the instant case also is distinguishable from skelly oil which often is cited for the broad proposition that a taxpayer should not get a deduction for items not included in the taxpayer’s income under that reasoning c would not be entitled to a deduction because it did not include the tax_refund in income such a reading of skelly oil is too broad the specific holding of the case is that a taxpayer may not receive a deduction for a refund or repayment of an item that was not included in income skelly oil u s pincite to allow a deduction on the original 27½ depletion_allowance in that case would have resulted in a double deduction -the 27½ depletion_allowance exclusion_from_gross_income and a 27½ extra deduction upon refunds to customers id pincite unlike skelly oil no refunds or repayments are present in this transaction the facts do not indicate that c is refunding a portion of the year sales_price paid_by b instead the two companies reached an agreement whereby c would receive the benefit of the nols generated by x and y in exchange for a payment of -------------- the payment from c to b represents consideration for b’s forbearance-its agreement not to waive the five-year carryback period for the year losses such payments for a plr-129030-04 forbearance when in the interest of c’s trade_or_business clearly are deductible under sec_162 101_tc_581 holding that expenses_incurred to protect maintain or preserve a taxpayer’s business such as a payment to induce a majority shareholder not to sell her shares even though not in the normal course of such business may be deductible as ordinary and necessary business_expenses conclusion sec_1 c’s payment to b under the nol_carryback agreement is included in b’s gross_income as ordinary_income under sec_61 and sec_64 the payment from c to b under the nol_carryback agreement is an ordinary and necessary business_expense deductible under sec_162 caveats this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely robert a berkovsky branch chief income_tax accounting enclosures
